Title: General Orders, 20 June 1783
From: Washington, George
To: 


                  
                      Friday June 20th 1783
                     Parole Amsterdam—
                     Countersigns Brunswick, Colchester
                  
                  For the day tomorrow Colonel H. Jackson
                  Adjt from the 4th regiment
                  For duty tomorrow the 4th Massa. regiment.
                  The Troops of this Cantonment will march on monday morning 5 o’clock by the left—The senior Brigadier in the Massa. Line will conduct the Collumn over Butter hill to West-point—The Baggage with a proper Escort to go by water, application for the means of conveyance must previously be made to the Quarter Master General—These corps with the Troops already at West-point will compose the Garrison of that post and its Dependencies.
                  Major General Knox will be pleased to expedite in the best manner he is able the building of an Arsenal and Magazines, agreeably to the Instructions he hath received from the Secretary at war.
                  As soon as the Troops are collected at Westpoint, an accurate Inspection is to take place, in consequence of which all Noncommissioned officers and privates who are incapable of Service (except in the corps of Invalids) are to be discharged—And the names of all the men, whose time of service will expire within one month are also to be reported to Head Quarters.
                  The Light Infantry of the Massachusetts Brigades—the Light Company of the Connecticut regiment and one Company of the New Hampshire Battalion will form a corps to be posted in the County of Westchester untill further orders, and will be commanded by Lieut. Colo. Hull & Major Sumner—This Corps will march the 22d instant to releive the Detachment of the late 8th Massachusetts regiment now at Mile Square—The Commanding officer will receive the Instructions already given to the officer Commanding in that District for the government of his conduct.
               